Citation Nr: 9936254	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

1. Entitlement to an increased disability rating for 
pulmonary tuberculosis with endobronchitis, currently 
evaluated as 10 percent disabling.

2. Entitlement to service connection for asthma, emphysema 
and conjunctivitis as a result of claimed exposure to 
mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from September 1944 to February 
1946, including recognized guerilla service from September 
1944 to March 1945 and service in the regular Philippine Army 
from March 1945 to February 1946.  The appellant further 
served in the United States Army as a Philippine Scout from 
June 1946 to September 1951.  

This matter was last before the Board of Veterans' Appeals 
(Board) in June 1998, following a remand by the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals and hereafter "Court.").  
At that time, the Board remanded the appellant's claim for 
readjudication under   amendments to 38 C.F.R. § 4.97, 
Diagnostic Code 6731, relative to disability ratings for 
chronic inactive pulmonary tuberculosis evaluated after 
August 19, 1968.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that in its June 1998 remand, it reported 
that the appeal was from an October 1992 rating decision of 
the Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  However, upon closer scrutiny of the 
record, the Board notes that this matter arose following an 
April 1990 decision of the RO denying the appellant a 
compensable disability evaluation for the disorder at issue.  
Following the timely filing of a notice of disagreement, the 
Board remanded the appellant's claim in August 1991 for 
further development of the record.  The appellant then filed 
a notice of appeal to the Court, which dismissed the action 
in March 1992 due to its lack of jurisdiction.  See 38 
U.S.C.A § 7252(a).  

The RO proceeded with development of the claim as directed in 
the Board's August 1991 remand.  In due course of the 
development as directed by the Board, the RO increased the 
assigned disability rating of the appellant's pulmonary 
disorder to 10 percent.  Following appellate proceedings, the 
Board remanded the appellant's claim in June 1994 to afford 
the appellant an updated VA pulmonary examination.  Following 
completion of the examination in November 1994, the assigned 
disability rating was confirmed and the case was returned to 
the Board in February 1995.

By decision dated in March 1996, the Board denied an 
increased disability evaluation for pulmonary tuberculosis 
with endobronchitis.  In so finding, the Board specifically 
found that the appellant's pulmonary tuberculosis was 
inactive.  The appellant sought review of this decision 
before the Court.  

Pursuant to VA's motion, by decision dated January 6, 1998, 
the Court remanded the appellant's claim for readjudication 
in light of recent amendments to 38 C.F.R. § 4.97, Diagnostic 
Code 6731, relative to disability ratings for chronic 
inactive pulmonary tuberculosis evaluated after August 19, 
1968.  As did VA in its motion to remand, the Court noted 
that under Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
appellant would be entitled to have his claim adjudicated 
under both the old and new criteria, and the criteria most 
favorable to the appellant would be applied.

Pursuant to the Board's June 1998 remand, the RO further 
developed the evidence pertinent to the appellant's claim.  
In a May 1999 Supplemental Statement of the case, the RO 
continued to deny the appellant's claim of entitlement to a 
disability rating greater that 10 percent for PTB.  The 
appellant's claims folder was thereupon returned to the 
Board.


FINDING OF FACT

The appellant's service-connected PTB with endobronchitis has 
been inactive for over 24 years, with radiographic evidence 
of some pleural thickening as well as none to mild 
ventilatory restriction.



CONCLUSIONS OF LAW

1. The service-connected pulmonary tuberculosis with 
endobronchitis is no more than 10 percent disabling 
according to the previously applicable schedular criteria. 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1995); 38 C.F.R. §§ 
4.97, Diagnostic Codes 6723, 6731 (1995).

2. The service-connected pulmonary tuberculosis with 
endobronchitis is no more than 10 percent disabling 
according to the currently applicable schedular criteria. 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
4.97, Diagnostic Codes 6600, 6723, 6731 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant contends that the severity of his inactive 
pulmonary tuberculosis warrants a greater disability rating 
than 10 percent.  

In the interest of clarity, the Board will initially review 
the factual background pertinent to the appellant's claim.  
The relevant law and VA regulations will ten be briefly 
discussed.  The claim will then be analyzed and a decision 
rendered.

Factual Background

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.  See 38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).

The record reflects that by rating decision dated in November 
1951, service connection was granted for pulmonary 
tuberculosis, and a 100 percent rating was assigned.  

An October 1969 record of VA hospitalization reflects a 
period of observation and evaluation of the disorder at 
issue.  Bronchoscopy revealed pulmonary tuberculosis with 
endobronchitis.  In a series of rating decisions based upon 
regularly scheduled medical examinations, the assigned 
disability rating was reduced to zero percent.  In a November 
1973 decision, a VA tuberculosis review board found that the 
appellant's disorder was inactive.    

The appellant's current claim for an increased disability 
rating arose by receipt of his correspondence dated in 
December 1989.  VA examination and hospitalization reports 
obtained in the development of the claim included a record of 
hospitalization from March to August 1987.  Although the 
appellant claimed to then have active pulmonary tuberculosis, 
clinical testing found the disease to be inactive.  
Radiographic examination testing resulted in essentially 
normal findings, and found no active pathology with slight 
pleural thickening.  Pulmonary tuberculosis was specifically 
ruled out on several occasions during the course of this 
hospitalization.  

Also obtained were private medical records dated in November 
1989 authored by 
E.G., M.D., reflecting a diagnosis of pulmonary emphysema, 
bronchiectasis, and minimal left-sided pleural effusion.  
Also submitted was an August 1988 report authored by A.T., 
M.D., a radiologist with the Chung Hua Hospital, reflecting a 
diagnostic impression of fibrotic thickening involving the 
left lung base; and a November 1988 report from the 
Philippines National Quarantine Office reflecting that the 
appellant had minimal, "probably inactive" pulmonary 
tuberculosis.   


In an April 1990 VA report of diagnostic interpretation of 
Dr. G.'s x-ray studies, C.A.C., M.D., opined that Dr. G's 
studies were not wholly technically satisfactory for 
interpretative purposes.  However, Dr. C. noted no changes 
from prior examinations, and rendered a diagnostic impression 
of a chronic inflammatory process in both lower lung fields, 
probably in the nature of bronchitis or bronchiectasis, with 
bilateral basal pleuropneumonitis and the residuals of left 
lower chest pleural disease.  

In December 1991, a comparative VA radiographic study was 
also undertaken and interpreted by Dr. C. with that of Dr. 
G.'s studies.  Dr. C. found no significant change in the 
accentuation of the pulmonary markings in both lower lung 
fields as well as in the peribronchial infiltrations of the 
left lung.  However, he noted marked clearing of the 
infiltrations of the right lung, and that the right 
costophrenic sinus then appeared clear.  There was also noted 
slight clearing of the haziness obscuring the left lower lung 
field, although the left costophrenic sinus remained 
obliterated.  Dr. C. reiterated his findings of April 1990, 
but also noted that there had been "partial resolution of 
the bilateral basal pleuropneumonitis."  

The appellant underwent a VA physical examination in June 
1992.  He reiterated prior complaints of easy fatigability, 
difficulty breathing and a productive cough.  Radiographic 
examination found slight to moderate thickening of the 
pleurae over both lungs with chronic basal interstitial 
infiltrates and slight apical fibrosis.  Testing by sputum 
smears and cultures resulted in negative findings.  

In August 1992, the RO caused the appellant's claims folder 
to be reviewed by J.J.Q.T., M.D.  He noted that the 
appellant's history included complaints of easy fatigability, 
difficulty breathing, and recurrent productive cough.  He 
further noted that the VA examination conducted in June 1992 
included sputum smears and cultures and had resulted in 
negative findings.  He reported that a recent series of chest 
radiographic studies revealed slight to moderate thickening 
of the pleura over both lungs with chronic basal interstitial 
infiltrates and slight apical fibrosis that had been stable 
since December 1991.  Dr. T. diagnosed the appellant to have 
minimal, bilateral, chronic pulmonary tuberculosis with 
endobronchitis that was inactive.  

By rating decision dated in October 1992, a ten percent 
disability evaluation was assigned for the disorder at issue, 
effective November 1989.  

In November 1992, Dr. C. interpreted a March 1992 
radiological report from the Davao Medical Center reporting 
that the appellant was noted to have, in part, minimal 
pulmonary tuberculosis of undetermined activity.  Upon his 
review, Dr. C. opined that the Davao Medical Center 
radiographic study represented no change from previously 
reviewed studies.  

The appellant was hospitalized at a VA medical center from 
April to July 1993.  His reported history was noted to 
include smoking 60 packs per year of cigarettes.  He was 
monitored by the pulmonary clinic.  The discharge diagnoses 
included chronic paranoid schizophrenia, a history of 
bronchitis with hemoptysis and chronic obstructive pulmonary 
disease.   

In a January 1993 radiology report generated by the San Pedro 
Hospital, C.E., M.D. reported that he had compared a 
contemporaneous study with one performed in August 1988.  Dr. 
E. opined that there was "persistence of haziness in the 
left lower lung field associated with thickening of the 
pleura, blunting of the costophrenic sulcus and irregular 
flattening of the left hemidiaphragm.  

During a September 1994 VA pulmonary function test, the 
following clinical findings were elicited:

FEV-1: 		68.78%  of that predicted 	
FEV-1/FVC :		105.36% of that predicted	

The appellant underwent a VA physical examination in November 
1994.  Radiographic examination found chronic bilateral 
bronchitic changes with pleural thickening, mostly in the 
left base.  It was noted that this finding was unchanged from 
previous examinations.  He was diagnosed to have chronic, 
mild, inactive pulmonary tuberculosis and a mild restrictive 
ventilatory pattern.  

The RO then caused the appellant's claims folder to undergo 
review by J.J.Q.T., M.D., Chairman of the Tuberculosis Board.  
After reviewing the appellant's history and current clinical 
findings, he opined that the appellant had chronic bilateral 
pulmonary tuberculosis with pleural disease and mild 
restrictive ventilatory pattern, inactive stage IV.

In a  June 1995 report of radiological examination conducted 
by the Tagum Doctors Hospital, fibrohazed densities were 
noted in both lung fields with coalescence in the left lower 
lobe and blunting of the costophrenic sinuses.  The 
diagnostic impression was that these findings were compatible 
with minimal pulmonary tuberculosis.  In a July 1995 report, 
the appellant's upper lung fields were noted to be clear. 
Non-homogenous density was noted in both lower lobes.  These 
findings were assessed as suggestive of pneumonia.  

Following the Board's June 1998 remand, the appellant 
submitted a copy of a May 1997 radiographic report.  The 
physician's name is not identified.  Findings were reported 
to be fibrohazed densities in both lung fields, "suggestive 
of minimal" pulmonary tuberculosis.  In a June 1998 report, 
there was noted no significant interval change of the 
haziness of the left lower lobe.  An examiner commented that 
this was probably due to pleural reactions.  In a July 1998 
report by the "X-ray Medical Clinic, Inc.," it was reported 
that the appellant's chest radiographic study detected no 
significant interval changes with prior report.  It was also 
noted that the haziness detected in the right lung base may 
have been compatible with prominent lung markings.  

In September 1998, the Tagum Doctors' Hospital reported that 
it had previously forwarded to the RO all of the appellant's 
treatment records for minimal pulmonary tuberculosis and 
chronic obstructive pulmonary disease.  In January 1999, the 
hospital forwarded an updated chest x-ray reflecting that the 
appellant's right lung had infiltrations in the upper and 
lower lobes, and that the left lung showed infiltrations in 
the lower lobe.  These findings were interpreted as 
suggestive of "minimal" pulmonary tuberculosis.

The appellant underwent a VA radiographic examination in 
January 1999.  The findings were that both of the appellant's 
lungs had basal markings and slight pleural thickening, 
primarily in the left base.  It was noted that there was "no 
change" from previous studies.  During a January 1999 
pulmonary function test conducted by the Makati Medical 
Center, the following clinical findings were elicited:

FEV-1:		108% of that predicted		
FEV-1/FVC 		71% of that predicted		

The appellant underwent a VA physical examination in April 
1999.  He was noted to have inactive pulmonary tuberculosis, 
with minimal structural damage to the lungs, and normal lung 
function.

An April 1999 tuberculosis review board concluded that the 
appellant had inactive, stage IV pulmonary tuberculosis with 
pleural thickening and normal pulmonary function.    

Relevant Law and Regulations

Initially, the Board notes that the appellant's claim has 
been in continuous appellate status since the April 1990 
filing of a notice of disagreement.  Accordingly, the Board 
has undertaken review of this matter with a view towards the 
severity of the appellant's disorder contemporaneous to the 
rating decision in question.  See Powell v. West,  No. 98-
1675 (U.S. Vet. App. Sept. 21, 1999); Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).   

Applicable law provides in general that a claim for an 
increased rating is regarded as a new claim and is subject to 
the well-groundedness requirement.  38 U.S.C.A. § 5107(a) 
(West 1991); see also Proscelle v. Derwinski, 2 Vet. App. 
629, 631 (1992).  In order to present a well-grounded claim 
for an increased rating of a service-connected disability, 
the veteran need only submit his or her competent testimony 
that symptoms, reasonably construed as related to the 
service-connected disability, have increased in severity 
since the last evaluation.  Proscelle, 2 Vet. App. at 631, 
632; see also Jones v. Brown, 7 Vet. App. 134 (1994).  The 
appellant having claimed that the severity of his disorder 
has increased or is greater than is contemplated by the 
currently assigned disability rating, the Board finds that 
the claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset of its analysis, the Board acknowledges the 
guidance of the Court in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991) ["A remand is meant to entail a critical 
examination of the justification for the decision.  The Court 
expects that the BVA will reexamine the evidence of record, 
seek any other evidence the Board feels is necessary, and 
issue a timely, well-supported decision in this case."].  In 
that spirit, the Board remanded this case in June 1988 to 
ensure that it would have medical evidence sufficient to 
render an informed decision in this case.  The Board believes 
that the RO has fully complied with the Board's directives 
and that this case is ready for adjudication. 


Law of the case

In its January 1998 decision, the Court affirmed the Board's 
finding that the appellant's pulmonary tuberculosis was then 
inactive, and had been so since 1971.  Absent the submission 
of new evidence that would alter this finding, the Court's 
finding is the law of the case that will not be disturbed.  
See Marlow v. West, No. 98-113 (U.S. Vet. App. Sept. 1, 
1999); Chisem v. Gober, 10 Vet. App. 526 (1997).  

The May 1997 radiographic report indicates that the densities 
as noted in both of the appellant's lung fields were assessed 
as being suggestive of minimal pulmonary tuberculosis.  
However, as with previous reports, there is no indication 
that the disorder was then active.  The other 
contemporaneously obtained reports all reflect that there had 
been no significant interval changes when compared with 
numerous prior studies.  In particular, the January 1999 VA 
radiographic study, as interpreted by the VA tuberculosis 
Board, clearly reflects that the appellant's pulmonary 
tuberculosis was inactive.  

Having reviewed the evidence of record obtained since this 
matter was last before the Board, the Board notes that there 
is no evidence which would tend to change the Board's 
decision, as affirmed by the Court, that the appellant's PTB 
is inactive and has been for many years.  See, in particular, 
the April 1999 VA physical examination report, the most 
recent of record, which is to the same effect as the other 
medical evidence. 

In other words, although the Board's review will be made in 
this matter upon the entire record, the Board's present 
scrutiny will be upon application of the previously and 
presently applicable rating criteria as it pertains to the 
appellant's disorder, the matter of the (in)activity of the 
appellant's PTB having been settled.  


Application of schedular criteria

The Board now proceeds to the issue of the appropriately 
assigned disability rating for the appellant's pulmonary 
disorder under both the previously applicable and current 
rating criteria.  The appellant has been diagnosed to have 
several non-service-connected disorders, to include chronic 
obstructive pulmonary disease and heart disease.  Assessment 
of the disability resulting from the non-service-connected 
disorders has not been undertaken.  Accordingly, for the 
purposes of this decision, the Board will presume that all 
objective identified pulmonary symptoms are attributed to the 
service-connected pulmonary tuberculosis.

Because service connection for PTB had been in effect prior 
to August 1968, 38 C.F.R. § 4.97, Diagnostic Code 6723 (1995) 
is for potential application.  Under that provision, a 100 
percent rating was to be assigned for 2 years after the 
initial date of inactivity; a 50 percent rating for 4 years 
thereafter and a 30 percent rating for 5 years thereafter 
(i.e. 11 years after initial date of inactivity).  A 30 
percent rating was also for assignment after 11 years of 
inactivity for far advanced lesions diagnosed at any time 
while the disease process was active.  A 20 percent rating 
may be assigned at any time following moderately advanced 
lesions so long as there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc. If none of 
the above criteria are met, a noncompensable rating is for 
application.  38 C.F.R. § 4.97, DC 6721-6724 (1995).  As to 
the appellant in this matter, there has not been obtained 
evidence of moderately advanced lesions, and an increased 
disability evaluation is therefore not appropriately assigned 
under this provision.  

Prior to October 1996, 38 C.F.R. § 4.97, Diagnostic Code 6731 
provided that chronic, inactive pulmonary tuberculosis 
warranted a 100 percent evaluation for 1 year after the date 
of attainment of inactivity. Thereafter, the evaluation was 
to be  based upon the residuals attributable to tuberculosis. 
A 100 percent evaluation based on residuals required 
pronounced residuals with advanced fibrosis with a severe 
ventilatory deficit manifested by dyspnea at rest, a marked 
restriction of chest expansion, and a pronounced impairment 
of bodily vigor.  A 60 percent evaluation was warranted for 
severe residuals with extensive fibrosis and severe dyspnea 
on slight exertion with a corresponding ventilatory deficit 
confirmed by pulmonary function tests and with a marked 
impairment of health.  A 30 percent evaluation was warranted 
for moderate residuals with considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests.  A 10 percent evaluation based on 
residuals required definite symptomatology with pulmonary 
fibrosis and moderate dyspnea on extended exertion. If those 
residuals consisted of healed lesions with minimal or no 
symptoms, a noncompensable evaluation was warranted. 38 
C.F.R. Part 4, Diagnostic Code 6731 (1995).  

The Board observes that the words such as "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1999).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Applying the previously applicable criteria, the Board finds 
that the appellant's symptoms clearly do not warrant the 
assignment of a rating greater than 10 percent.   As was 
noted above, the appellant's pulmonary tuberculosis was found 
to be inactive by a VA tuberculosis review board in November 
1973, and there has been obtained no evidence to alter this 
medical finding.  The appellant's pulmonary disorder has not 
since been described as including considerable pulmonary 
fibrosis or causing moderate dyspnea that would render the 
assignment of a 30 percent disability rating appropriate.  In 
June 1992, slight fibrosis was noted upon VA examination.  VA 
radiographic studies in November 1994 and January 1999 and 
private examinations in 1998 noted no significant changes.  
Although the appellant has reported repeated instances of 
shortness of breath, pulmonary function testing has 
consistently resulted in normal findings.

Given this medical evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; the assignment of a disability rating greater than 
10 percent under the previously applicable criteria is not 
warranted.  

The Board will now address whether the assignment of a 
disability rating greater than 10 percent under the recently 
amended criteria.  Under the new criteria contained in 
Diagnostic Code 6731 pertaining to pulmonary tuberculosis, 
which became effective October 7, 1996, chronic inactive 
pulmonary tuberculosis is rated on specific medical findings 
as interstitial lung disease, restrictive lung disease, or, 
when obstructive lung disease is the major residual, as 
chronic bronchitis, under Diagnostic Code 6600. Thoracoplasty 
is rated as removal of ribs under Diagnostic Code 5297. 38 
C.F.R. § 4.97, Diagnostic Code 6731 (1998).

The competent medical evidence of record reflects that 
endobronchitis has been associated with the appellant's 
inactive pulmonary tuberculosis.  The diagnostic criteria as 
set forth in 38 C.F.R. § 4.97, Diagnostic Code 6600 
pertaining to chronic bronchitis are therefore for 
application.  Under these rating criteria, a 30 percent 
evaluation is warranted for a FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC  of 56 to 70 percent, or DLCO (SB) 
56 to 65 percent predicted.  A 10 percent evaluation is 
warranted for a FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted. 38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).

The Board notes that VA spirometric testing in September 1994 
found that the appellant's FEV-1 lung capacity to be 68.78%  
of that predicted.  In a January 1999 test, the FEV-1 lung 
capacity was found to be 105.36% of that predicted.  Because 
these clinical findings present markedly different results, 
the Board has carefully examined all evidence contained in 
both these examinations reports.  
The Board notes that the September 1994 testing, (apparently 
conducted as a predicate to the November 1994 VA 
examination), also resulted in a finding that the appellant's 
ventilatory pattern was "mildly" restricted from other 
clinical testing.  In this regard, the Board does not find 
that the evidence garnered in whole from September and 
November 1994, when examined in light of all of the evidence 
of record, warrants the assignment of an increased disability 
rating.  The Board notes in this regard that the severity of 
the appellant's overall symptoms have never been described as 
anything more than minimal by any examiners.  See Powell, 
supra.  Indeed, the January 1999 pulmonary function test 
resulting in a FEV-1/FVC finding of 105.36% of that predicted 
resulted in a finding that the appellant's ventilatory 
pattern was normal.  

Under these circumstances, the Board finds that the 
preponderance of the evidence of record is against the 
assignment of a disability rating greater than 10 percent for 
the veteran's service-connected PTB.  


ORDER

An increased disability rating for pulmonary tuberculosis 
with endobronchitis is denied.


REMAND

The Board notes that by rating decision dated in April 1996, 
service connection was denied for asthma, emphysema and 
conjunctivitis as a result of claimed exposure to mustard 
gas.  The appellant was informed of the rating decision by 
letter dated April 15, 1996.  In a letter received by the RO 
on May 2, 1996, the appellant stated that his disabilities 
were incurred while on active service, and that he was filing 
a "Notice of Disagreement."  By letter dated May 9, 1996, 
the RO advised the appellant that his claim for "mustard gas 
exposure" was "still being processed."

The record further reflects that in August 1999, the RO 
issued a second rating decision denying the appellant's 
claim.  Although the RO noted that the appellant had 
previously expressed his disagreement with the April 1996 
rating decision, the RO further explained that the notice of 
disagreement was "not taken."

Appellate review is initiated by the filing of a notice of 
disagreement, ("NOD"), with a rating decision, which, if 
not filed within one year from the date of mailing of notice 
of the rating decision, the underlying decision "shall 
become final and the claim will not thereafter be reopened or 
allowed," except as otherwise provided in applicable 
statutes and regulations.  38 U.S.C. §§ 7105(a),(b)(1),(c).  
A NOD is "[a] written communication from a claimant . . . 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  While 
there is no special wording required in a NOD, it "must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review."  
38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991); See Prenzler v. Derwinski, 928 F.2d 392, 394 
(Fed.Cir. 1991); Hauck v. Brown, 6 Vet. App. 518, 519 (1994).

The Board has carefully reviewed the appellant's May 1996 
correspondence, and finds that it was intended to express his 
disagreement with the RO's letter relative to the denial of 
service connection for the disorders claimed to have resulted 
from in-service exposure to mustard gas.  As such, it was a 
valid Notice of Disagreement, and initiated appellate review 
pursuant to 38 U.S.C.A. § 7105(a), including the mandated 
issuance of a Statement of the Case.  The Board has 
scrutinized the applicable statutory framework, and is unable 
to locate a provision that would allow the RO to refuse 
acceptance of an otherwise timely filed NOD.  The Board has 
been unable to identify any such law or regulation.  In 
essence at the point that a NOD is filed, applicable statute 
would permit the RO to undertake "such development or review 
action as it deems proper", see 38 U.S.C.A. § 7105(d)(1), 
but the NOD could not in effect be rejected by the RO pending 
such additional review or development.  

Given this, the Board finds that the appellant's claim of 
entitlement to service connection for asthma, emphysema and 
conjunctivitis as a result of claimed exposure to mustard gas 
has been in continuous appellate status since the May 1996 
filing of his NOD.  


Accordingly, this matter is REMANDED for the following 
actions by the RO:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
the claimed disorders that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.     

2.  Following receipt of the information 
as specified in paragraph 1, the RO 
should issue a Statement of the Case as 
it pertains to the April 1996 denial of 
service connection for asthma, emphysema 
and conjunctivitis as a result of claimed 
exposure to mustard gas, and thereafter 
follow established appellate proceedings.    

The appellant will be free to submit additional evidence and 
argument on the remanded claims.  Quarles v. Derwinski, 3 
Vet. App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



	(CONTINUED ON NEXT PAGE)



In addition, VA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

